IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SYLVESTER SIMS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4965

STATE OF FLORIDA,

     Respondent.
___________________________/


Opinion filed January 20, 2015.

Petition Seeking Belated Appeal -- Original Jurisdiction.

Bruce A. Miller, Public Defender, and Marshawn Griffin, Assistant Public Defender,
Pensacola, for Petitioner.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the judgment and sentence dated

August 11, 2014, in Escambia County Circuit Court case number 2014-CF-000543-
A, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished

to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner

qualifies for the appointment of counsel at public expense, the lower tribunal is

directed to appoint counsel to represent him in the belated appeal authorized by this

opinion.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.




                                         2